Case 3:17-cv-00007-GTS-ML Document 104-45 Filed 06/17/19 Page 1 of 2

RR
Case 3:17-cv-00007-GTS-DEP Document 70-5 Filed 12/01/17 Page 29 of 35
Case 3:17-cv-00007-GTS-ML Document 104-45 Filed 06/17/19 Page 2 of 2

Caddick, Deborah §

From: Lamash, Laura M

Sent: Sunday, December 18, 2016 9:28 PM

To: Penna, Albert A; Ahearn, Jeffrey J; Michael Sherwood (msherwoodlaw@gmail.com)
Ce: Caddick, Deborah S; Kasson, Clifford R

Subject: Please Review ASAP: Facebook posting

Attachments: IMG_6192,.PNG; ATTOO0OL.txt

This was shared with me, It was posted to Facebook, | recelved it Sunday evening at 8:30,

Dr. Laura Lamash

Assistant Superintendent for Instruction Vestal CSD
201 Main Street

Vestal, New York 13850

607-757-2221 Office

607-757-2227 Fax

Imlamash@vestal.k12.ny.us
http://www.vestal.stier.org/

 

From: Laura Lamash <jamash@stny.rr.com>
Sent: Sunday, December 18, 2016 9:26 PM
To: Lamash, Laura M

Subject:

 

CONFIDENTIALITY NOTE: The information contained in this transmission is intended only for the personal and
confidential use of the reciptent. if you have received this transmission and you are not a recipient as listed above, you
have received this transmission in error and any review, dissemination, distribution or copying of this transmission is
strictly prohibited. If you have received this transmission in error, please immediately call the sender and delete this
transmission from your system.

 

1
000002
